Name: 2006/507/EC: Council Decision of 14Ã October 2004 concerning the conclusion, on behalf of the European Community, of the Stockholm Convention on Persistent Organic Pollutants
 Type: Decision
 Subject Matter: international affairs;  deterioration of the environment;  environmental policy;  chemistry;  health
 Date Published: 2006-07-31; 2007-03-16

 31.7.2006 EN Official Journal of the European Union L 209/1 COUNCIL DECISION of 14 October 2004 concerning the conclusion, on behalf of the European Community, of the Stockholm Convention on Persistent Organic Pollutants (2006/507/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 175(1), in conjunction with the first sentence of the first subparagraph of Article 300(2), and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) The promotion of measures at international level to deal with regional or worldwide environmental problems is one of the objectives of the Community's policy on the environment, in accordance with Article 174 of the Treaty. (2) In 1998 the Council authorised the Commission to participate, on behalf of the Community, in the negotiations on a Convention on Persistent Organic Pollutants under the auspices of the United Nations Environment Programme. The Commission participated in those negotiations together with the Member States. (3) The Convention on Persistent Organic Pollutants (Convention) was adopted in Stockholm on 22 May 2001. (4) The Convention provides a framework, based on the precautionary principle, for elimination of production, use, import and export of the initial 12 priority Persistent Organic Pollutants, their safe handling and disposal and elimination or reduction of releases of certain unintentional Persistent Organic Pollutants. In addition, the Convention lays down the rules for the listing of new chemicals in the Convention. (5) The Community, the then 15 Member States and eight of the new Member States, signed the Convention during a Conference of Plenipotentiaries held in Stockholm from 22 to 23 May 2001. (6) The Convention is open to ratification, acceptance or approval by States and by regional economic integration organisations. (7) Under the terms of the Convention, a regional economic integration organisation must declare in its instrument of ratification, acceptance, approval or accession the extent of its competence in respect of the matters governed by the Convention. (8) The Community has already adopted instruments covering matters governed by the Convention, including Regulation (EC) No 850/2004 of the European Parliament and Council of 29 April 2004 on persistent organic pollutants and amending Directive 79/117/EEC (3), Regulation (EC) No 304/2003 of the European Parliament and Council of 28 January 2003 concerning the export and import of dangerous chemicals (4) and Council Directive 96/59/EC of 16 September 1996 on the disposal of polychlorinated biphennyls and polychlorinated terphenyls (PCB/PCT) (5). (9) The Convention contributes to the achievement of the objectives of the environmental policy of the Community. It is therefore appropriate that the Community approves this Convention as soon as possible. (10) In the event of an amendment to Annex A, B or C or additional Annexes to the Convention being adopted, the Commission should provide for its implementation in the framework of Regulation (EC) No 850/2004, or other relevant Community legislation. If any amendment is not implemented within one year from the date of communication by the depository of the adoption of the amendment, and to avoid situations of non-compliance, the Commission should notify the depository accordingly, HAS DECIDED AS FOLLOWS: Article 1 The Stockholm Convention on Persistent Organic Pollutants, hereinafter referred to as the Convention, is hereby approved on behalf of the Community. The text of the Convention is attached to this Decision. Article 2 1. Whenever an amendment to Annexes A, B or C or additional Annexes to the Convention is not implemented in the Annexes to Regulation No 850/2004 or other relevant Community legislation, within one year from the date of communication by the depository of the adoption of the amendment, the Commission shall notify the depository in accordance with Article 22 of the Convention. 2. In case an amendment to Annexes A, B or C or additional Annexes to the Convention is implemented after a notification referred to in paragraph 1, the Commission shall withdraw the notification without delay. Article 3 1. The President of the Council is hereby authorised to designate the person(s) empowered to deposit the instrument of approval on behalf of the European Community with the Secretary General of the United Nations, in accordance with Article 25(1) of the Convention. 2. The President of the Council is hereby authorised to designate the person(s) empowered to deposit, on behalf of the European Community, the declaration of competence set out in the Annex to this Decision, in accordance with Article 25(3) of the Convention. Done at Luxembourg, 14 October 2004. For the Council The President P. VAN GEEL (1) OJ C 87 E, 7.4.2004, p. 495. (2) OJ C 32, 5.2.2004, p. 45. (3) OJ L 158, 30.4.2004, p. 7. (4) OJ L 63, 6.3.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 777/2006 (OJ L 136, 24.5.2006, p. 3). (5) OJ L 243, 24.9.1996, p. 31. ANNEX Declaration by the community in accordance with Article 25(3) of the Convention The Community declares that, in accordance with the Treaty establishing the European Community, and in particular Article 175 thereof, it is competent for entering into international environmental agreements, and for implementing the obligations resulting therefrom, which contribute to the pursuit of the following objectives:  preserving, protecting and improving the quality of the environment,  protecting human health,  prudent and rational utilisation of natural resources,  promoting measures at international level to deal with regional or worldwide environmental problems. Moreover, the Community declares that it has already adopted legal instruments, binding on its Member States, covering matters governed by this Convention, and will submit and update, as appropriate, a list of those legal instruments to the Conference of the Parties in accordance with Article 15(1) of the Convention. The Community is responsible for the performance of those obligations resulting from the Convention which are covered by Community law in force. The exercise of Community competence is, by its nature, subject to continuous development.